NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 19, 2012*
                                Decided September 20, 2012

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12-2295

ANDREW GOOD,                                        Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 11 C 7181
VILLAGE OF ANTIOCH, ILLINOIS, and
CHRISTINE EATON,                                    Charles R. Norgle,
     Defendants-Appellees.                          Judge.


                                         ORDER

      In this action under 42 U.S.C. § 1983, Andrew Good alleges that a police officer
working for the Village of Antioch, Illinois, searched him without a warrant and arrested
him without probable cause. Good applied to proceed in forma pauperis, see 28 U.S.C.


       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12-2295                                                                                Page 2

§ 1915(a)(1), but the district court concluded that the financial information he had supplied
not only was incomplete but also showed that he could afford to pay the $350.00 filing fee.
Six weeks later Good filed a motion asking the court to stay his civil suit until the criminal
charges resulting from his arrest were resolved in state court, but he did not submit another
§ 1915(a)(1) application or pay the filing fee. When three months then passed without
further action by Good, the court denied his stay motion and dismissed the suit for failure
to pay the filing fee.

        Fifty-one days after the dismissal Good filed a motion to “reinstate” his case. He
asserted that he had been unaware of the need to pay a filing fee and did not “purposefully
fail” to pay. He also attached a new application to proceed in forma pauperis. The district
court construed Good’s submission as a motion under Federal Rule of Civil Procedure
60(b) because it was filed more than 28 days after the dismissal, see FED. R. CIV. P. 59(e);
Talano v. Northwestern Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001), and denied
the motion because the court did not view Good’s alleged ignorance of procedural rules as
“excusable neglect” that warranted relief, see FED. R. CIV. P. 60(b)(1).

         On appeal Good argues that the district court should have granted his Rule 60(b)
motion because the court failed to inform him, as its local rules require, see N.D. ILL. L.R.
3.3(e), that he still had to pay a filing fee when his first § 1915(a)(1) application was denied.
But Rule 60(b) is an extraordinary remedy that is granted only in exceptional
circumstances, Eskridge v. Cook County, 577 F.3d 806, 809 (7th Cir. 2009); McCormick v. City of
Chicago, 230 F.3d 319, 327 (7th Cir. 2000), and Rule 60(b) cannot be used to make arguments
that could have been raised on appeal, Kiswani v. Phoenix Sec. Agency, Inc., 584 F.3d 741, 743
(7th Cir. 2009); Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman
Kodak Co., 214 F.3d 798, 800–01 (7th Cir. 2000). Here, nothing prevented Good from
appealing the dismissal of his case and arguing that he was not told that he still had to pay
a filing fee after the district court denied his application to proceed in federal court without
prepaying a filing fee.

         Good also challenges the denial of his first § 1915(a)(1) application, but we have no
jurisdiction to review that decision because Good did not appeal until more than 30 days
later, see FED. R. APP. P. 4(a)(1)(A), and his Rule 60(b) motion had no effect on his deadline
to appeal the dismissal of his case, see York Grp., Inc. v. Wuxi Taihu Tractor Co., 632 F.3d 399,
401 (7th Cir. 2011).

                                                                                    AFFIRMED.